Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-12, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gilmore (US 2005/0233797).

Claim 1: Gilmore teaches a computer-implemented method for distributing instant win lottery tickets at a point of sale check-out lane, the method comprising: 
providing an interpretable identifier, wherein the interpretable identifier corresponds to an instant win lottery game(Gilmore Figures 2A-2B; Elements 25, 26; Paragraphs [0049], [0059]); 
receiving a request for an instant win lottery ticket, wherein the instant win lottery ticket is associated with the instant win lottery game (Gilmore Figure 3; Element 36); and 
sending an instant win lottery ticket dispense request, wherein the instant win lottery ticket dispense request causes an instant win lottery ticket dispenser to dispense the instant win lottery ticket (Gilmore Figure 3; Element 58; Paragraphs [0018], [0047]).  

Claim 2: Gilmore teaches the computer-implemented method for distributing instant win lottery tickets at a point of sale check-out lane of claim 1, wherein the request for the instant win lottery ticket is received from a point of sale (Gilmore Paragraphs [0061]-[0062]).  

Claim 3: Gilmore teaches the computer-implemented method for distributing instant win lottery tickets at a point of sale check-out lane of claim 1, wherein the instant win lottery ticket dispenser is located at the point of sale check-out lane(Gilmore Figure 10; Elements 116, 118; Paragraphs [0084], [0085] ).  

Claim 4: Gilmore teaches the computer-implemented method for distributing instant win lottery tickets at a point of sale check-out lane of claim 3, wherein the instant win lottery ticket dispenser is a third-party's device(-wherein the dispensers utilize may include those of Scientific Games International which is a third party to at least convenience and grocery stores- Gilmore; Paragraph [0047]).

Claim 5: Gilmore teaches the computer-implemented method for distributing instant win lottery tickets at a point of sale check-out lane of claim 1, wherein the instant win lottery ticket is dispensed at the check-out lane (Gilmore Figure 10; Elements 116, 118; Paragraphs [0084], [0085]).  
Claim 6: Gilmore teaches the computer-implemented method for distributing instant win lottery tickets at a point of sale check-out lane of claim 1, further comprising delaying sending the instant win lottery ticket dispense request for a period of time after receiving the request for an instant win lottery ticket (-requests are accumulated and transmitted as a batch after a period the inherent period of time it takes to scan all UPCs located in a customer basket- Gilmore Figure 4; elements 48, 50, 57; Paragraph [0061]).  

Claim 8: Gilmore teaches the computer-implemented method for distributing instant win lottery tickets at a point of sale check-out lane of claim 1, further comprising sending a ticket dispense status update message (-internal update- Gilmore Figures 3, 5; Elements 58, 59; Paragraph [0062] & -additionally encompassing external updates- Gilmore Paragraphs [0048], [0069], [0070]).  

Claim 9: Gilmore teaches the computer-implemented method for distributing instant win lottery tickets at a point of sale check-out lane of claim 8, further comprising initiating a wait timer prior to sending the ticket dispense status update message (-wherein periodic updates encompass the expiration of a time period prior to updating- Gilmore Paragraphs [0048], [0069], [0070]).  

Claim 10: Gilmore teaches the computer-implemented method for distributing instant win lottery tickets at a point of sale check-out lane of claim 1, wherein the instant win lottery ticket dispense request is sent to the instant win lottery ticket dispenser (Gilmore Figures 3, 5; Element 56; Paragraphs [0018], [0047]).  

Claim 11: Gilmore teaches the computer-implemented method for distributing instant win lottery tickets at a point of sale check-out lane of claim 1, wherein the instant win lottery ticket dispense request is sent to a third party which controls the instant win lottery ticket dispenser (-wherein the ticket dispensing system processing id performed by a third party component to the POS and customer- Gilmore Figure 7; Element 16; Paragraph [0045], [0047], [0078] & Gilmore Paragraphs [0075]-[0076]). 
 
Claim 12: Gilmore teaches the computer-implemented method for distributing instant win lottery tickets at a point of sale check-out lane of claim 1, further comprising sending an activation request response message to the point of sale (Gilmore Figure 7; Elements 56, 58; Paragraphs [0047], [0062]).

Claim 16: Gilmore teaches a computer-implemented method for distributing instant win lottery tickets at a point of sale check-out lane, the method comprising: 
providing an interpretable identifier, wherein the interpretable identifier corresponds to an instant win lottery game (Gilmore Figures 2A-2B; Elements 25, 26; Paragraphs [0049], [0059]); 
receiving a request for an instant win lottery ticket, wherein the instant win lottery ticket is associated with the instant win lottery game (Gilmore Figure 3; Element 36); 
sending an instant win lottery ticket dispense request, wherein the instant win lottery ticket dispense request causes an instant win lottery ticket dispenser to dispense the instant win lottery ticket (Gilmore Figure 3; Element 58; Paragraphs [0018], [0047]); and 
receiving a dispense message, wherein the dispense message comprises information concerning instructions sent to the instant win lottery ticket dispenser (Gilmore Figure 3; Element 58; Paragraphs [0018], [0047]).  

Claim 17: Gilmore teaches the computer-implemented method for distributing instant win lottery tickets at a point of sale check-out lane of claim 16, wherein the dispense message is received from a third party(-wherein the ticket dispensing system processing id performed by a third party component to the POS and customer- Gilmore Figure 7; Element 16; Paragraph [0045], [0047], [0078] & Gilmore Paragraphs [0075]-[0076]).  

Claim 18: Gilmore teaches the computer-implemented method for distributing instant win lottery tickets at a point of sale check-out lane of claim 17, wherein the third party controls the instant win lottery ticket dispenser(-wherein the ticket dispensing system processing id performed by a third party component to the POS and customer- Gilmore Figure 7; Element 16; Paragraph [0045], [0047], [0078] & Gilmore Paragraphs [0075]-[0076]).  

Claim 19: Gilmore teaches a system for distributing instant win lottery tickets at a point of sale check-out lane comprising: 
a computer system, wherein the computer system comprises a central processor unit which executes stored executable instructions(Gilmore Paragraphs [0040]-[0042], [0100]) which cause the computer system to: 
provide an interpretable identifier, wherein the interpretable identifier corresponds to an instant win lottery game (Gilmore Figures 2A-2B; Elements 25, 26; Paragraphs [0049], [0059]); 
receive a request for an instant win lottery ticket, wherein the instant win lottery ticket is associated with the instant win lottery game (Gilmore Figure 3; Element 36); and 
send an instant win lottery ticket dispense request, wherein the instant win lottery ticket dispense request causes an instant win lottery ticket dispenser to dispense the instant win lottery ticket (Gilmore Figure 3; Element 58; Paragraphs [0018], [0047]).  

Claim 20: Gilmore teaches the system for distributing instant win lottery tickets at a point of sale check-out lane of claim 19, wherein the computer system is further caused to: 
receive a dispense message, wherein the dispense message comprises information concerning instructions sent to the instant win lottery ticket dispenser (Gilmore Figure 3; Element 58; Paragraphs [0018], [0047]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gilmore (US 2005/0233797) as applied to at least claims 1-6, 8-12, and 16-20 above and further in view of Swinkels et al (US 2016/0381651).

Claim 7:   The combination of Gilmore & Swinkles teaches the invention as presented above including the incorporation of a delays in transmitting ticket dispensing requests based on the time period required to scan all codes from a user’s cart (Gilmore Figure 4; elements 48, 50, 57; Paragraph [0061]).  While the prior art of Gilmore does not explicitly teach further delaying the ticket dispensing request by period of time is one second, two seconds, three seconds, or some portions thereof, Swinkles teaches that this feature was known at the time of invention and provides the benefit of lessening network congestion in networks (Swinkles Paragraph [0047]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have delayed transmission of ticket dispensing requests in Gilmore by a time offset of up to 1 second, as taught by Swinkles in order to provide the expected and predictable result of reducing network congestion.
 

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gilmore (US 2005/0233797).as applied to at least claims 1-6, 8-12, and 16-20 above, and further in view of Guziel (US 2012/0089468).
Claim 13: The combination of Gilmore & Guziel teaches the computer-implemented method for distributing instant win lottery tickets at a point of sale check-out lane of claim 1, wherein the interpretable identifier is scanned by a consumer's device and wherein the consumer's device uses a mobile application to communicate a desired instant win lottery ticket for purchase (Guziel Figure 1; Abstract; Paragraphs [0038], [0039]-[0047], [0063]).  
		Gilmore teaches the computer implemented method for distributing instant win lottery tickets as cited above with regards to at least claim 1.  While Gilmore is silent regarding the use of a consumer device and associated mobile application to communicate the desired lottery ticket for purchase, Guziel teaches that this feature was known at the time of invention (Guziel Figure 1; Abstract; Paragraphs [0038], [0039]-[0047], [0063]).  It would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated the consumer device and mobile application for selecting lottery purchases as taught by Guziel in the invention of Gilmore in order to lessen the waste and restocking activity associated with the collection and redemption of paper tokens by players in Gilmore.
 
Claim 14: The combination of Gilmore & Guziel teaches the computer-implemented method for distributing instant win lottery tickets at a point of sale check-out lane of claim 13, further comprising assigning a unique reference ID to the desired instant win lottery ticket for purchase (-UPC- Gilmore Figures 2A-2B, 4; Elements 26, 42; Paragraphs [0049], [0059], [0061] )

Claim 15: The combination of Gilmore & Guziel teaches the computer-implemented method for distributing instant win lottery tickets at a point of sale check-out lane of claim 14, further comprising sending the unique reference ID to the point of sale (-UPC- Gilmore Figures 2A-2B, 4; Elements 26, 42; Paragraphs [0049], [0059], [0061] ).  
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sandvick (US 2019/02873355) teaches a computer activated instant winner lottery ticket game system and method;
Christensen et al (US 2017/0018048) teaches a method and system for enhanced lottery ticket accounting and sales at a retail establishment level;
Nulph (US 2006/0079311) teaches a method and system for marketing and game selection for lottery products;
Novak (US 5,239,165) teaches a barcode lottery ticket handling system; and
Protheroe (US 5,216,595) teaches a system and method for integration of lottery terminals into point of sales systems

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MOSSER whose telephone number is (571)272-4451. The examiner can normally be reached M-F 6:45-3:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.E.M/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715